TYSON, O. J.
This action was brought against a corporation and its agent for slander. It is alleged in the complaint that the agent, “while, acting as agent for the defendant company and in line of his duty as such agent, falsely and maliciously charged the plaintiff with larceny, by speaking of and concerning her, in the presence of divers persons: ‘You are a thief. I know you.’ ” “The current of authority now is that corporations are. responsible civilly, the same as natural persons, for wrongs committed by their officers or agents iu the course of their employment, or which are authorized or subsequently ratified.”—Jordan v. A. G. S. R. R. Co., 74 Ala. 85, 49 Am. Rep. 800. Accordingly actions have been maintained against corporations for malicious prosecutions and libel, as well as other torts too numerous to be mentioned. The offense of slander is essentially single, differing in this respect from libel. In Cooley on Torts, p. 124, it is said: “Some wrongs are in their nature necessarily individual, because it is impossible that two or more should together commit them. The case of the oral utterance of defamatory words is an instance. This'is an individual act, because there can be no joint utterance. He alone can be liable who spoke the words; and, if two or more utter the,slander at the same time, still the utterance of each is individual, and must be the subject of a separate proceeding for redress.” See, also, 13 Ency. Pl. & Pr. p. 30.
The. liability of the principal for the torts of the agent, when not based upon a breach of duty arising out of contract, as in the case of .common carriers, is based upon principles of public policy. It is essential *578to such liability that the tort of the agent, if not authorized or ratified by the principal, should be committed by the agent in the course of the business of the principal and of the agent’s employment. By reason of the fact that the offense of slander is the voluntary and tortious act of the speaker, and is more likely to be the expression of momentary passion or excitement of the agent, it is, we think, rightly held that the utterance of slanderous words must be ascribed “to the personal malice of the agent, rather than to an act performed in the course of his employment and in aid of the interest of his employer, and exonerating the company unless it authorized or approved or ratified the act of the agent in uttering the particular slander.”—10 Cyc. p. 12216. Mr. Odgers, in his work on Libel and Slander (star page 368), states the doctrine in this language: “A corporation will not, it is submitted, be liable for any slander uttered by an officer, even though he be acting honestly for the benefit of the company and within tin1 scope of his duties, unless it be proved that the corporation expressly ordered and directed that officer to say those very words; for a slander is the voluntary and tortious act of the speaker.” Common carriers are held liable in certain instances for the slander by their agents, but their liability in such cases is based upon the breach of duty arising out of the contract — “the duty of protecting each passenger from avoidable discomfort, and from insults, indignities, and personal violence.”—Birmingham R. & Elec. Co. v. Baird, 130 Ala. 334, 30 South. 456, 54 L. R. A. 752, 89 Am. St. Rep. 43. It was where the relation of passenger and carrier existed, and the duty was owing by the agent of the company to the plaintiff, that a -recovery was allowed in Lafitte v. N. O. City & Lake R. Co. 8 South. 701, 42 La. Ann. 34, 12 L. R. A. 337, and Palmeri v. Manhattan R. R. Co., 30 N. E. 1001, 133 N. Y. 261, 16 L. R. A. 136, 28 Am. St. Rep. 632, .relied on by appellee. These cases are dintinguishable from the one under consideration, and clearly have no application here.
Reversed and remanded.
Haralson, Simpson, and Denson, JJ., concur.